Citation Nr: 0501640	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a nervous disorder 
to include depression and a personality disorder.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a vascular disorder 
of the right leg.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to January 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a 
vascular disorder of the right leg, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims of service connection for 
PTSD, nervous disorder, bipolar disorder, and hepatitis C has 
been obtained by the RO, and the RO has notified her of the 
type of evidence needed to substantiate her claims.

2.  The most probative evidence of record shows that the 
veteran does not currently have PTSD.

3.  The veteran's nervous disorder to include depression is 
not related to service.

4.  The veteran's personality disorder is not considered a 
disability for VA purposes.

5.  The veteran's bipolar disorder is not related to service.

6.  There is no probative medical evidence of record 
establishing an etiological connection between the veteran's 
currently diagnosed hepatitis C and any disease, disorder, or 
occurrence during the veteran's period of active duty.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004).

2.  A nervous disorder to include depression and a 
personality disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304 (2004).

2.  Bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304 (2004).

4.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  Under the 
VCAA, VA has a duty to notify the veteran or appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a September 2002 VCAA letter which 
addressed all claims.  The letter predated the November 2002 
rating determination.  See id.  In May 2003, another VCAA 
letter was issued which specifically addressed the veteran's 
claim of service connection for hepatitis C.  The RO has 
generally advised the veteran to submit any evidence in 
support of her claims which she had in her possession, and 
that they would assist her in obtaining any evidence she was 
not able to obtain on her own.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, and post-service treatment records from the VA 
Medical Center (VAMC) in Dallas, Texas.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Additionally, the evidence of record contains a VA 
psychiatric examination performed in January 2004.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to all 
issues on appeal.

I.  Factual Background

An examination performed for induction purposes in April 1979 
reflects a normal examination.  No disorders were noted.  
Service medical records are negative for any blood 
transfusions or surgical procedures.

Service medical records reflect that in January 1981, the 
veteran underwent a psychological evaluation to determine 
retainability in the Army.  The veteran was interviewed and a 
complete psychological testing battery was administered.  The 
examiner opined that no gross psychopathology was noted.  The 
testing indicated a possible characterological disorder with 
a diagnostic impression of inadequate personality.  The 
examiner noted that persons with this particular personality 
profile are often impulsive, over aggressive and may respond 
to a stressful environment ineffectively.  The examiner 
recommended that the veteran be separated from service.

A Report of Medical Examination performed for separation 
purposes in January 1981 reflects no disorders. 

The veteran's DD Form 214 reflects that the veteran was 
separated from service in January 1981 due to 
"unsuitability-personality disorder."

In September 1981, the veteran filed a claim of service 
connection for a nervous disorder.

In October 1981, the veteran underwent a VA disability 
psychiatric examination.  The examiner's observations were 
that the veteran had failed to reveal gross distortions in 
her ideation.  Although she expressed some suspiciousness of 
the motives of others, it was not at a pathological level.  
Her judgment and contact with reality were good.  The 
veteran's self image appeared somewhat shaky.  She perceived 
others as rejecting her and this apparently brought out self 
doubt.  She seemed particularly suspicious of other women.  
Some self destructive ideas were present in her productions 
but they seemed to stem from her despair at not having been 
successful in her aspirations.  He mood was somewhat 
depressed.  Testing failed to reveal clear cut signs of a 
major thought or affective disorder.

A January 1982 rating decision denied service connection for 
a nervous disorder; the veteran appealed.  

In September 1983 the veteran was referred by her attorney 
for a private psychological evaluation with Dr. Tristani.  
The veteran reported that during service she served in the 
Military Police (M.P.) with a 'secret clearance' status and 
was assigned as an undercover agent to help apprehend drug 
addicts.  On one occasion she received a package through the 
mail which she sent back.  The package contained marijuana 
and she was accused by the Japanese government who eventually 
dropped the case.  She claims she was restricted to the 
barracks for six month and was not permitted to go near the 
airport.  Her Division Captain suggested she remain in the 
Army but she was "upset and depressed and humiliated" and 
she wanted to be discharged from the Army.  The examiner 
opined that the veteran was not suffering from a deep 
depression; however, he summarized that due to her 
"traumatic experiences in which she was unjustly accused" 
of being involved with marijuana trafficking, restricted to 
her barracks for 6 months, and was diagnosed as having an 
inadequate personality, a label which tarnished her honorable 
discharge, this is a real impediment in obtaining adequate 
employment and of receiving benefits from VA.

In January 1985 the Board addressed the issue of entitlement 
to service connection for a nervous disorder.  The Board 
noted that a personality disorder is not considered a 
disability for VA purposes.  38 C.F.R. § 3.303(c) (2004).  
The Board also noted that post-service examinations and 
psychological studies did not show the presence of a chronic 
acquired psychiatric disorder.  Service connection was 
denied.

In May 2002, the veteran filed a claim of service connection 
for bipolar disorder.

In September 2002, the veteran filed a claim of service 
connection for depression, personality disorder, PTSD, and 
hepatitis C.  

VA treatment records dated October 2000 through October 2002 
note diagnoses and treatment for bipolar disorder and 
depression.  

A January 2001 VA treatment record indicates that a diagnosis 
of hepatitis C was rendered in 1997.  The records also 
indicate a long prior history of cocaine and intravenous drug 
use.  At an April 2002 psychiatric assessment, the veteran 
stated that she had abused drugs since the age of 12.  
Records indicate that she used drugs intravenously prior to, 
and after separation from service.  A May 2001 treatment 
record indicates that the veteran has been "clean" for two 
years.  The veteran denied a history of a blood transfusion.  

In January 2004, the veteran was afforded a VA psychiatric 
examination.  The examiner indicated that she reviewed the 
veteran's claims folder.  During the examination, the veteran 
reported that during her period of service she was "punished 
for a marijuana deal that I wasn't involved in and they 
harassed me a good bit about it."  She claimed that the 
Japanese government wanted to sentence her to ten year 
period, however, the matter never went to trial.  She claimed 
that the Army sent her to a psychiatrist due to 
"aggressiveness."  She claimed that "someone thought she 
had PTSD, because of the harassment that she received in the 
service."  The examiner noted that this could not be seen as 
a stressor and the accuracy was questionable.  The veteran 
reported, further, that after separation from service she 
began using cocaine.  She attempted suicide approximately 15 
years prior to the examination by cutting her arm.  The 
examiner observed some scars on her right forearm and right 
palm; however, there was no scar on the wrist in the 
"usually picked site."  The veteran reported that when 
using cocaine, she initially did so intravenously, then by 
smoking it, and then by snorting it.  The examiner noted the 
veteran's treatment for substance abuse, osteoarthritis, 
cocaine dependency, hepatitis C, knee arthralgias, and 
bipolar disorder.  From October to November 2003, the veteran 
was hospitalized with a diagnosis of substance abuse, 
cocaine, bipolar and depression.  A May 2002 diagnosis was 
cocaine dependency and bipolar disorder.  The examiner 
observed that the veteran was cooperative, goal-oriented, 
oriented as to time, place and person.  She was able to 
organize her thoughts and express herself.  She was able to 
speak normally but was not always accurate and it was 
necessary to check data with the file in the computer.  
Affect was blunted, mood was depressed.  There was no 
evidence of psychosis, delusions, hallucinations or 
organicity.  The examiner diagnosed substance abuse, cocaine, 
depression, and bipolar disorder.  Noted stressors were 
financial problems and unemployment.  The examiner opined 
that the bipolar disorder was not caused by service or 
related to "what was going on back there."  At that time 
she did not have any symptoms which would allow the diagnosis 
of bipolar disorder and it would be conjecture to suggest 
that it was present back then for an impression.

II.  Laws & Regulations:  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

PTSD

Initially, the Board notes that to establish service 
connection for PTSD medical evidence is required diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2004); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The veteran claims service connection for PTSD which she 
asserts was incurred due to her active service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

The VA treatment records dated October 2000 through October 
2002 are devoid of a diagnosis of PTSD.  There are no records 
prior to this which indicate a diagnosis of PTSD.  The 
veteran was afforded a VA examination in January 2004.  The 
veteran claimed that "someone" thought she had PTSD because 
of the harassment that she claimed she received in service.  
The examiner, however, stated that she could not see this as 
a stressor.  The examiner independently reviewed the claims 
folder, performed a mental examination, and did not render a 
diagnosis of PTSD.  Diagnoses rendered were bipolar disorder 
and depression based on the veteran's symptomatology.

The Board accepts the January 2004 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination.  See Boggs v. West, 11 Vet. App. 334 (1998).  
There has not been a diagnosis of PTSD as required by 38 
C.F.R. § 3.304(f).  Because such a diagnosis of PTSD is 
required, entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.304(f) (2004).

In reaching this decision, the Board has considered the 
veteran's assertions that she currently has PTSD, due to the 
stressful incidents which she described.  Although the Board 
can sympathize with the veteran's plight, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis of current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
own testimony is not probative evidence that she has PTSD.

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 55.

Nervous disorder and Bipolar disorder

A January 1985 Board decision previously denied service 
connection for a nervous disorder.  Upon a claim to reopen, 
the RO determined that as the current evidence on record 
shows that the veteran has a chronic acquired psychiatric 
disorder, the claim is considered reopened.  As such, the 
veteran's service connection claims will be determined based 
on the merits.  

In this case, the veteran's service medical records are 
devoid of clinical findings or any diagnosis of a psychiatric 
disorder, including a nervous or bipolar disorder.  The 
service medical records reveal that during active duty 
service the veteran underwent a psychological examination and 
the examiner noted a possible characterlogical disorder with 
a diagnostic impression of inadequate personality.  
Congenital or developmental defects, such as a personality 
disorders, are not diseases within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

Although the focus of this review is on the evidence 
submitted with and subsequent to the claim to reopen (see 
38 C.F.R. § 3.156 (2004)), the Board must note that the 
October 1981 VA psychiatric examination was devoid of a 
diagnosis of a psychiatric disorder.  The examiner stated 
that although the veteran's mood was somewhat depressed, 
testing failed to reveal signs of a major thought or 
affective disorder.  The veteran underwent an examination by 
a private psychiatrist in September 1983.  Dr. Tristani 
specifically noted that the veteran was not suffering from a 
deep depression.  In fact, Dr. Tristani did not render a 
diagnosis, he merely stated that as a result of the events 
described by the veteran, this was a real impediment to the 
veteran obtaining employment and VA benefits.

VA treatment records dated October 2000 through October 2002 
note a diagnosis of a bipolar disorder and depression; 
however, there is no indication that such disorder are due to 
any events that occurred during the veteran's period of 
service.  The January 2004 VA examiner noted diagnoses of 
depression and bipolar disorder, but opined that the veteran 
did not exhibit symptomatology during service that would 
allow for a diagnosis of bipolar disorder, and could not 
state that such disorder was due to or related to service.

Based on the foregoing, the preponderance of the evidence is 
against a conclusion that a nervous disorder or bipolar 
disorder was present during the veteran's active service.  As 
noted above, however, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

In that regard, the Board has carefully reviewed the record, 
but finds no credible evidence showing that the veteran's 
current psychiatric disorder is related to her active service 
or any incident therein.  In fact, the earliest documented 
medical evidence citing a diagnosis of bipolar disorder is in 
October 2000.  This is approximately 19 years after 
separation from service.  The veteran alluded to treatment 
prior to this period of time; however, no records were 
identified or provided.  In any event, there is no indication 
that such a diagnosis was rendered due to any events that 
occurred during the veteran's active service.

In sum, the preponderance of the evidence establishes that 
the veteran's psychiatric disability was not present in 
active service.  Moreover, the weight of the evidence 
establishes that the veteran's current psychiatric 
disability, first diagnosed many years after service 
separation, is not related to her active service or any 
incident therein.  See 38 C.F.R. § 3.303(d) (2004).

Hepatitis C

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2004).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) (2004) regarding service connection 
where disability or death is a result of abuse of drugs.)  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2004).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2004).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m) (2004).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hepatitis C.

The veteran has not advanced any theories as to how she 
contracted hepatitis C.  The VA treatment records indicate 
that a diagnosis of hepatitis C was rendered in 1997.  The VA 
treatment records also detail the veteran's lengthy history 
of intravenous drug use.  As noted, in January 2001 the 
veteran denied receiving a blood transfusion.  

The veteran has admitted that she used intravenous drugs 
prior to and upon separation from service.  She claims that 
she has been "clean and sober" since 1998.  Intravenous 
drug use is the only risk factor identified that could have 
caused the veteran's case of hepatitis C.  Drug usage of this 
nature constitutes willful misconduct for which service 
connection cannot be granted.  38 C.F.R. § 3.301(d) (2004).

In sum, the preponderance of the evidence is against the 
claim for service connection for hepatitis C.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, 1 Vet. App. at 55; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2004)



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a nervous disorder to 
include depression and a personality disorder is denied.

Entitlement to service connection for a bipolar disorder is 
denied.

Entitlement to service connection for hepatitis C is denied.



REMAND

Vascular disorder of the right leg

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c) (West 2002).

In making a determination as to the issue of service 
connection for a vascular disorder in the right leg, the RO 
should comply readjudicate the matter and with the standard 
as stated hereinabove.  See 38 U.S.C.A. § 1111 (West 2002).


Right knee disorder

The veteran underwent right knee arthroscopic surgery in 
January 2002.  She contends that since her surgery, her knee 
has not been the "same."  She wears a "tins unit" to keep 
the pain under control, however, her left is swollen, and 
black and blue.  She claims her knee will never improve.  The 
veteran should be scheduled for a VAX to determine the 
etiology of her right knee disorder, including whether such 
disorder was as the result of and/or worsened by the surgical 
procedure in January 2002.  The examiner should provide an 
opinion as to whether the proximate cause of the right knee 
disorder was due to (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the surgical treatment, or 
(B) an event not reasonably foreseeable.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the issue 
of entitlement to service connection for 
a vascular disorder of the right leg 
pursuant to 38 U.S.C.A. § 1111.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
obtaining an opinion as to whether it 
is at least as likely as not that the 
veteran's right knee disorder was as a 
result of or worsened due to a knee 
surgery procedure performed by the VA 
in or about January 2002.  The examiner 
should provide an opinion as to whether 
the proximate cause of the right knee 
disorder was (A) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the surgical treatment or (B) an event 
not reasonably foreseeable.  

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a vascular 
disorder of the right leg, and 
entitlement to service connection for a 
right knee disorder under 38 U.S.C.A. 
§ 1151.  If the determinations of these 
claims remain less than fully favorable 
to the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


